Citation Nr: 0608480	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-10 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by the type and degree 
of symptoms resulting in occupational and social impairment 
with deficiencies in most areas.

2.  The veteran's service-connected disability is 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.130, Diagnostic Code 
9411 (2005).

2.  The schedular criteria for a TDIU rating are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that his initial disability rating for his 
service-connected PTSD should be higher.  Statute precludes 
compensation for primary alcohol abuse disabilities and for 
any secondary disability that results from the primary 
alcohol abuse.  38 U.S.C.A. § 1110 (West 2002).  However, 
compensation is not precluded when the alcohol abuse 
disability arises secondarily from or is evidence of an 
increase in severity of a non-willful misconduct service-
connected disability.  See Allen v. Principi, 237 F.3d 1368 
(2001).  Here, the February 2003 VA examination report 
reflects the VA examiner indicated the veteran's alcohol 
abuse not only contributed significantly to his impairment in 
psychosocial adjustment and quality of life, but also 
indicated it was likely that the veteran's alcohol abuse was 
"partly" a result of self-medicating his PTSD symptoms.  
The January 2005 VA examination report shows the veteran's 
alcohol dependence was secondary to his PTSD and the effects 
were interactive and could not be separated from the PTSD.  
Therefore, the veteran's increased functional limitation due 
to alcoholism will be considered when evaluating his service-
connected PTSD. 

A higher 70 percent rating contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  The symptoms listed are not intended to constitute 
an exhaustive list, but rather serve as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating for PTSD.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Here, the evidence is indicative of a disability picture that 
approximates the type and degree of symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas.  The March 2002 VA PTSD examination report indicates 
the veteran was easily excitable, less functional under 
stress, and had poor social judgment.  June 2002 VA medical 
records indicate the veteran misunderstood the professional 
relationship between him and his social worker and that he 
had to be reassigned.  The March 2003 VA PTSD examination 
report shows the veteran complained of loneliness, isolation, 
and indicated that while he was opposed to committing 
suicide, he thought about suicide frequently.  The examiner 
indicated the veteran's psychosocial functional status 
regarding employment was severely impaired and that the 
veteran's alcohol abuse and anger contributed to his 
difficulty keeping jobs.  The veteran drank to escape his 
depression.  While the examination report is generally 
indicative of moderate to severe PTSD symptoms, when the 
veteran's additional functional limitations resulting from 
his alcohol abuse are factored in, his overall disability 
picture is more severe.  See global assessment of functioning 
scores.  The January 2005 VA PTSD examination report shows 
the veteran had mildly impaired short-term memory upon 
testing while the previous examination reports indicate the 
veteran reported problems with forgetfulness.  As the 
evidence is indicative of occupational and social impairment 
with deficiencies in most areas, a higher 70 percent 
disability rating is warranted.

However, the evidence does not show the type and degree of 
symptoms that warrants a 100 percent schedular disability 
rating. The maximum rating contemplates total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  While the evidence indicates the veteran 
had problems with forgetfulness, testing revealed mild short-
term memory impairment instead of the degree of memory loss 
contemplated in the schedular criteria for a 100 percent 
rating.  See January 2005 VA examination report.  His VA 
treatment records from 2001 to 2005 show the veteran was 
oriented to person, place and time and that he was generally 
described as kempt or well-groomed in connection to his 
personal hygiene.  While the January 2005 VA PTSD examination 
report shows the veteran had gotten into a pushing match with 
another housing resident about six months previously, the 
overall evidence of record is not indicative of the veteran 
being a persistent danger to others.  Moreover, while the 
veteran endorsed auditory hallucinations, these episodes are 
more in the nature of the veteran talking to himself instead 
of hallucinations.  See August 2003 and January 2005 VA 
examination reports.  The examination reports also indicate 
the veteran had appropriate speech content and logical though 
process.  As such, the evidence of record is not indicative 
of the type and degree of symptoms that approximates the 
criteria for a maximum schedular rating throughout the 
pendency of this appeal.

In short, the criteria for a 70 percent disability rating, 
but no more, for PTSD are met and to this extent the appeal 
is granted.  To the extent that the weight of the evidence is 
against a disability rating in excess of 70 percent 
throughout the pendency of this appeal, a staged rating is 
not warranted and the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

TDIU Rating

The veteran filed a claim of entitlement to a TDIU rating in 
March 2003 which was denied by a September 2003 rating 
decision.  The veteran was notified of this determination in 
October 2003 and again in December 2003.  While the veteran 
did not file a notice of disagreement with this 
determination, the evidence shows that the veteran indicated 
that he was only working odd jobs for little money.  See 
August 2004 VA treatment record and January 2005 VA PTSD 
examination report.   As such, the Board infers that the 
veteran has raised a new claim of entitlement to a TDIU 
rating that must be addressed.  See Norris v. West, 12 Vet. 
App. 413 (1999); Roberson v. Principi, 251 F.3d 1378 (2001).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(a) (2005). 

The veteran meets the schedular threshold for determining 
whether he is entitled to a TDIU rating.  See 38 C.F.R. § 
4.16 (2005).  Moreover, the January 2005 VA PTSD examination 
report shows the veteran had lost the ability to work around 
others, and to interact appropriately with family and 
friends.  The report shows the examiner indicated the veteran 
had serious functional limitations and noted that while the 
veteran worked weekends at a flea market, he was basically 
unemployed.  The Board agrees that the recent evidence of 
record indicates the veteran is marginally employed and as 
the medical evidence indicates this marginal employment is 
due to his service-connected disability picture, an award of 
TDIU benefits is warranted.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran filed his underlying service connection claim in 
September 2001 at which time he was notified by letter of the 
principles of service connection, the evidence VA would seek, 
and the evidence he was expected to provide by letter in 
October 2001.  After service connection was established and 
the veteran voiced disagreement with the assigned disability 
rating, he was informed by letter in June 2002 of VA's duty 
to assist with his claim and requested to send information 
describing the additional evidence or the evidence itself to 
VA.
 
Additionally, the veteran had previously been notified of the 
regulations used to evaluate his service-connected disability 
via rating decisions, statement of the cases, supplemental 
statement of the cases.  He has been apprised of the 
information and evidence needed to substantiate the benefits 
sought, the law applicable in adjudicating this appeal, and 
the reasons and bases for VA's decisions.  Furthermore, these 
documents outline the specific medical and lay evidence that 
was considered when the determinations were made.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, the Board considers the VA's 
notice requirements to have been met and any matter as to 
timing and completeness as not prejudicial.  As for his TDIU 
claim, as this issue has been resolved in the veteran's 
favor, any defect in notice of VA's duty to assist has not 
been prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims.  VA treatment records and private 
medial evidence has been associated with the claims file.  
The veteran has not identified evidence not of record 
pertinent to his claims, and, therefore, no further 
assistance to the veteran regarding development of evidence 
is required and would be otherwise unproductive and futile.  


ORDER

A 70 percent disability rating, but not greater, for PTSD is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.

A TDIU rating is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


